 
 
I 
111th CONGRESS 1st Session 
H. R. 671 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2009 
Mr. Filner introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To direct the Secretary of Defense to issue a medal to certain veterans who died after their service in the Vietnam War as a direct result of that service. 
 
 
1.Short TitleThis Act may be cited as the In Memory Medal for Forgotten Veterans Act. 
2.Medal to honor veterans who died as a result of their service in the Vietnam War 
(a) Medal AuthorizedThere is established a medal, to be known as the Jesus (Chuchi) Salgado Medal, to be issued by the Secretary of Defense for each veteran of the Vietnam War who died after serving in the war, but whose death is determined by the Secretary of Defense to be a direct result of that service, and whose name is not eligible for placement on the Vietnam Veterans Memorial authorized under Public Law 96–297 (16 U.S.C. 431 note). 
(b)Application and DesignThe Jesus (Chuchi) Salgado Medal shall be issued upon receipt by the Secretary of Defense of an application for such medal, submitted in accordance with such regulations as the Secretary prescribes. The medal shall be of an appropriate design approved by the Secretary. 
(c)Issuance to Representative of DeceasedA Jesus (Chuchi) Salgado Medal issued for a veteran described in subsection (a) shall be issued to the next-of-kin or representative of such veteran, as designated by the Secretary of Defense. 
(d)Assistance from the Department of Veterans AffairsThe Secretary of Veterans Affairs shall make available to the Secretary of Defense such records, and otherwise provide such assistance, as the Secretary of Defense may require for purposes of this section. 
 
